IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BARON GREENWADE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D10-4330

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 12, 2014.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Nancy A. Daniels, Public Defender, and M. Gene Stephens, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Therese A. Savona, Assistant Attorney
General, Tallahassee, for Appellee.




         ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      In Greenwade v. State, 80 So. 3d 371 (Fla. 1st DCA 2012), we affirmed

Appellant’s conviction, after a guilty verdict, for trafficking in cocaine in an amount
more than 200 grams but less than 400 grams. The sole issue on appeal was whether

the trial court should have granted Appellant’s motion for judgment of acquittal on

the trafficking charge because the state combined the contents of nine small bags of

cocaine found in Appellant’s possession before lab testing and weighing the mixture

instead of lab testing each bag for cocaine before commingling and weighing their

contents. Because the State had field tested each bag, each tested positive for

cocaine, and there was other circumstantial evidence of cocaine trafficking, we held

there was sufficient evidence to sustain the trafficking conviction. We also certified

conflict with Ross v. State, 528 So. 2d 1237 (Fla. 3d DCA 1988), Safford v. State,

708 So. 2d 676 (Fla. 2d DCA 1998), and Sheridan v. State, 850 So. 2d 638 (Fla. 2d

DCA 2003).

      Subsequently, in Greenwade v. State, 124 So. 3d 215 (Fla. 2013), the Florida

Supreme Court quashed our decision, and remanded with instructions that

Appellant’s conviction be reduced to simple possession and that he be resentenced

accordingly.   Therefore, we reverse Appellant’s conviction and sentence for

trafficking in cocaine in an amount more than 200 grams but less than 400 grams,

reduce the conviction to possession of a controlled substance, see section

893.13(6)(a), Florida Statutes (2008), and remand to the trial court for resentencing.

      REVERSED and REMANDED.




                                          2
WETHERELL, MARSTILLER, and SWANSON, JJ., CONCUR.




                             3